DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 03/14/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9-10, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2019/0157352 A1).
Regarding Claim 1, Li teaches a white organic light emitting diode comprising: a substrate (1) (paragraph 42); a first electrode (21) (paragraph 43); a hole transporting layer (23) proximate the first electrode (paragraph 43); a second electrode (27) (paragraph 43); an electron transporting layer (25) proximate the second electrode (paragraph 43); an emissive layer (24) between the hole transporting layer and the electron transporting layer (paragraph that exhibits monomer and excimer emission (paragraphs 53-54).
It is noted that claim 1 requires the emissive layer between the hole transporting layer and the electron transporting layer, wherein the emissive layer comprises the emitter.  Claim 1 does not recite any additional feature of the emissive layer.  While Li does not explicitly disclose that the emissive layer “exhibits monomer and excimer emission”, Li teaches each and every limitation of claim 1 for the white organic light emitting diode including the emissive layer comprising the emitter as discussed above.  Therefore, since the structure of the emissive layer and the composition of the emissive layer disclosed in Li is identical to that of the claim, claimed property or function, exhibiting monomer and excimer emission, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 5, Li teaches wherein a concentration of the red-shifting down-conversion emitter in the red-shifting layer is in a range 5 wt% to 100 wt% (paragraph 44-47, 41 is consisting of 41 and thus 41 is 100 wt% in 41).
Regarding Claim 6, Li teaches wherein the red-shifting layer comprises a neat film of the red-shifting down-conversion emitter (fig. 1).

Regarding Claim 10, Li teaches wherein the red-shifting down-conversion emitter comprises one or more of an organic fluorescent dye, a quantum dot material, and a perovskite material (paragraph 47).
Regarding Claim 14, Li teaches wherein the red-shifting down-conversion emitter comprises a perovskite material (paragraph 47).
Regarding Claim 15, Li teaches wherein the perovskite material comprises one or more of Ch3NH3PbBryI3-y and CsPbBryI3-y (paragraph 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding Claim 11, teaching of Li has been discussed above except an organic fluorescent dye as red-shifting down-conversion emitter.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize red-light emitting fluorescent material as a 

Regarding Claims 16-17, teaching of Li has been discussed above including a thickness of the red-shifting layer being 10 nm-200 nm (paragraph 52).  While Li does not explicitly disclose claimed ranges between 0.1 µm to 100 µm (claim 16) and 10 µm to 50 µm (claim 17), it would have been obvious to one of ordinary skill in the art to adjust a thickness of the red-shifting layer as a routine skill in the art in order to obtain the desired thickness for the red-shifting layer.  

Claims 1-5, 7-10, 12-13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2018/0052366 A1; hereinafter “Hao”) in view of Li.
Regarding Claim 1, referring to at least Fig. 1 and related text, Hao teaches a white organic light emitting diode comprising: a substrate (8) (paragraph 72); a first electrode (5) (paragraph 35); a hole injection layer (4) proximate the first electrode (paragraph 67); a second electrode (1) (paragraph 35); an electron transporting layer (2) proximate the second electrode (paragraph 67); an emissive layer (3) between the hole injection layer and the electron transporting layer (paragraph 35); and a red-shifting layer (a combination of 6 and 7) optically coupled to the emissive layer, wherein the red-shifting layer comprises a red-shifting down-conversion emitter (red quantum dots 71) (paragraphs 35-41); wherein the emissive layer (3) comprises an emitter (blue/green light emitting organic material) that exhibits monomer and excimer emission (paragraphs 38 and 73).

It is noted that claim 1 requires the emissive layer between the hole transporting layer and the electron transporting layer, wherein the emissive layer comprises the emitter.  Claim 1 does not recite any additional feature of the emissive layer.  While Hao does not explicitly disclose that the emissive layer “exhibits monomer and excimer emission”, Hao teaches each and every limitation of claim 1 regarding the emissive layer comprising the emitter as discussed above.  Therefore, since the structure of the emissive layer and the composition of the emissive layer disclosed in Hao is identical to that of the claim, claimed property or function, exhibiting monomer and excimer emission, is presumed to be at least obvious: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 2, Hao teaches wherein the red-shifting layer comprises a scattering layer (62) between the first electrode and the substrate (paragraph 58).

Regarding Claim 4, teaching of Hao has been discussed above except microlens layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art to utilize the microlens layer (i.e., microlens array) on the light emitting diode in order to increase the light luminance in a desired direction.  It is noted that the combination of 6 and 7 from Hao’s reference as discussed above and the microlens layer would be considered as the claimed red-shifting layer comprising the microlens layer.     
Regarding Claim 5, while Hao does not explicitly disclose a percentage of the red-shifting down-conversion emitter in the red-shifting layer in a numerical value, it would have been obvious to one of ordinary skill in the art to adjust the amount percentage of the red-shifting down-conversion emitter in the red-shifting layer as a routine skill in the art to a desired value, including the claimed range of 5-100 wt% in order to obtain the desired light emitting output.  
Regarding Claim 7, Hao teaches wherein the red-shifting layer comprises a composite film comprising the red-shifting down-conversion emitter (fig. 1, a combination of 7 and 71).
Regarding Claim 8, Hao teaches wherein the red-shifting down-conversion emitter is uniformly dispersed in the composite film (fig. 1, an uniform dispersion of 71 within 7).
Regarding Claim 9, Hao teaches wherein the red-shifting layer has a refractive index less than 1.5 or greater than 2 (paragraph 70.  For example, a refractive index of CdSe being greater than 2).

Regarding Claim 12, Hao teaches wherein the red-shifting down-conversion emitter comprises a quantum dot material (paragraph 69).
Regarding Claim 13, Hao teaches wherein the quantum dot material comprises one or more of a CdSe-based material and a InP-based material (paragraph 69).
Regarding Claim 18, Hao teaches wherein the red-shifting down-conversion emitter emits light having a wavelength in a range of 600 nm to 700 nm (paragraph 41, 71 emitting red light, which has a wavelength in a range of 600-700 nm).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829